ORDER
Per Curiam
Upon consideration of respondent’s motion for summary affirmance, the opposition thereto, and the reply; and petitioner’s motion to govern further proceedings and for supplemental briefing on the issue of whether petitioner is a “rail carrier” under 49 U.S.C. § 10102(5), the opposition thereto, and the reply, it is
ORDERED that petitioner’s motion to govern and for supplemental briefing be granted to the extent that this case be returned to the court’s active docket and be denied as to the request for supplemental briefing. It is
FURTHER ORDERED that respondent’s motion for summary affirmance be granted.
Pursuant to D.C. Circuit Rule 36, this disposition' will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.